This action was commenced in the justice court in Oklahoma City by the plaintiff in error, who was plaintiff below, against the defendant in error, who was defendant below.
The petition alleges that the plaintiff was engaged in the real estate and brokerage business, and, as such, brought about an exchange of real estate for the defendant, for which services the defendant agreed to pay plaintiff a commission of $114; that defendant refuses to pay said sum, and plaintiff prays for judgment for that amount. The cause was tried in the justice court and appealed from that court to the county court of Oklahoma county, and tried to a jury, which found for the defendant. Judgment was rendered in favor of the defendant, and the plaintiff has perfected his appeal to this court. The case was filed in this court August 19, 1912.
Plaintiff filed his brief April 19, 1915, and on that date defendant was allowed 15 days in which to file a reply brief. And, although the time has long since elapsed, no brief has been filed by the defendant, no request made for additional time, and no reason assigned for his failure to file brief.
Plaintiff insists upon three assignments of error, and we have examined the record and brief of plaintiff, and find his contention reasonably sustained by his brief.
We recommend the judgment be reversed, and the cause remanded.
By the Court: It is so ordered. *Page 622